Citation Nr: 1720400	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-08 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the appellant is entitled to basic eligibility for entitlement to receipt of VA nonservice-connected pension and compensation benefits.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The appellant's active duty service is at issue in this case, and the appellant purports to have served on active duty and in the National Guard from 1979 through 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appellant testified before the undersigned during a Board hearing held in May 2015.  A copy of the hearing transcript has been associated with the record.

In October 2015, the Board remanded the appellant's claim for additional development.  The case is once again before the Board. 


FINDING OF FACT

The appellant had no service in the Armed Forces of the United States; the negative determination of the service department as to the existence of any service records for appellant is binding upon the Board. 


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits have not been met.  38 U.S.C. §§ 101, 5107 (2014); 38 C.F.R. §§ 3.1, 3.203 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Regarding VA's duty to notify, a November 2008 pre-adjudication letter notified the appellant of the information and evidence needed to substantiate his claim and of his and VA's respective duties for obtaining evidence.  Accordingly, VA satisfied its duty to notify.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the appellant.

As noted, the appellant's claim was remanded for additional development in October 2015.  Specifically, the Board requested that the AOJ attempt to verify the appellant's service by contacting the National Guard in Illinois, New York, and California.  The AOJ was also instructed to determine whether the appellant was a member of any reserve unit that served in Panama between 1979 and 1984.

Following the Board's remand, in January 2016, the Illinois Army National Guard indicated that they were unable to locate any records for the appellant.  That same month, the California Army National Guard also indicated that it did not have any records for the appellant.  With respect to the request for records of units serving in Panama, in July 2016, the Defense Personnel Records Information Retrieval System indicated that there were no records pertaining to the appellant.  

The record reflects that the RO sent two letters to the New York Army National Guard seeking copies of the appellant's records.  After failing to receive a response, the RO called the New York State Adjutant General's Office but the call went unanswered.  An August 2016 Report of Contact indicates that the RO's phone call was not returned.  As a result, in September 2016, the RO made a formal finding that any further attempts to obtain the appellant's records would be futile. 

In light of the lack of response from the New York State Army National Guard, the Board has considered whether another remand would be appropriate.  However, as discussed elsewhere in this decision, the Board finds that based on the lack of service records as determined by several searches by the service department and the lack of credible reports of service, based, in part, on the appellant's inconsistent statements in his initial application for service connection for schizophrenia, further action is not warranted.  In addition, the appellant has not alleged that he served in the New York National Guard, but that he passed through New York on his way to or from Panama.  See Hearing Transcript, page 7.  Because the New York National Guard would not maintain service or treatment records for an individual that is a member of the National Guard in a different state, the appellant is not prejudiced by the lack of response from state of New York.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("[T]he duty to assist is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim.").

Thus, a review of the record reveals that there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The appellant has not contended otherwise.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to his claim. 

II.  Law and Regulations 

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d). 

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation, or burial benefits, the VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable period of wartime service for pension entitlement, a document may be accepted without verification if the document shows, in addition to meeting the above requirements, (1) service of four months or more, or (2) discharge for disability incurred in the line of duty, or (3) 90 days creditable service based on records from the service department such as hospitalization for ninety days for a line of duty disability.  38 C.F.R. § 3.203(b). When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, the VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).

III.  Analysis

In his October 2008 claim seeking entitlement to service connection for schizophrenia, the appellant reported that he served on active duty in the Army from December 1979 to September 2005.  In this form, the appellant indicated that he separated from service in September 2005 with the rank of Colonel.  In the same form he also indicated that he separated from service in September 2005 with the rank of General, and, in a separate location, that he separated from service as a "Regular Officer."  The appellant reported that was a prisoner of war from January 1980 to July 1997 and that the country or government that imprisoned him was "Los Angeles."  When providing his work history, the appellant indicated that he worked as a grocer from January 1980 to February 1980 and at a fast food establishment from March 1988 to March 1989.  

Following a request for verification of the appellant's service, in January 2009, the National Personnel Records Center indicated that there were no service personnel or service treatment records for this individual.

In February 2009, the RO contacted the appellant and requested additional information on his service, including a copy of any separation papers that might be in his possession.  The appellant did not respond to this letter. 

In April 2009, the RO sent letters to the Mississippi and Georgia State Adjutant Generals requesting information on the appellant's service.  Later that month, the Mississippi National Guard indicated that they had no records for the individual and recommended contacting the National Personnel Records Center (NPRC).  An April 2009 response from the NPRC indicated that they could not identify any records for the appellant.  In June 2009, the Georgia Army National Guard indicated that they have "exhausted all avenues in an effort to locate [the appellant's] service records" and no records were identified.

The appellant was afforded a hearing before the undersigned in May 2015.  During the hearing, he indicated that he entered the Mississippi National Guard and was sent to Chicago, Illinois, for processing.  After processing, he was sent to Panama, New York, California, and Georgia. 

In light of the appellant's testimony, the Board remanded his claim for additional development in October 2015.  Specifically, the Board requested that the AOJ contact the National Guard in Illinois, New York, and California in order to verify his service.  The AOJ was also instructed to determine whether the appellant was a member of any reserve unit that served in Panama between 1979 and 1984.

Following the Board's remand, in January 2016, the Illinois Army National Guard indicated that they were unable to locate any records for the appellant.  That same month, the California Army National Guard also indicated that it did not have any records for the appellant.  In July 2016, the AOJ completed another request for records from the Defense Personnel Records Information Retrieval System which did not locate any records pertaining to the appellant, including any records documenting his service in Panama.  

The Board notes that the appellant testified during the May 2015 hearing that he "went to New York." See Hearing Transcript, page 7.  Although attempts to obtain records from the New York National Guard have been unsuccessful, the appellant has not alleged that he served with the New York National Guard, but that his unit went to the state.  As such, there is no indication that the New York National Guard would have records on the appellant. 

The Board has considered the appellant's statements that he is a veteran but finds them to be not credible.  As discussed above, his initial claim for schizophrenia contains multiple contradictory statements regarding the nature of his service and his rank at discharge.  For example, the appellant indicated that he separated from service as a Colonel, a General, and as a "regular officer" in his initial claim.  He reported working as a grocer in January and February of 1980 which, if he had enlisted in December 1979, would have conflicted with his basic training.  His claim that he was held as a prisoner of war by the government of Los Angeles, California, is clearly inaccurate.  Moreover, the appellant reported that he was a confined as a prisoner of war beginning in January 1980, or from one month after he entered service.  He also reported that this confinement continued until July 1997, which conflicts with his testimony of having traveled to New York and Panama in the early 1980s.  

In this case, the only evidence suggesting that the appellant had active duty service is his own statements.  As a result, the Board finds that the appellant has presented no evidence that meets the requirements of 38 C.F.R. § 3.203(a) and multiple requests for records of the appellant's service have been unsuccessful, and it is the service department's determination that is binding upon the Board.  See Duro v. Derwinski, 2 Vet. App. 430 (1992).  

Accordingly, the appellant did not have the requisite service and is not a veteran under applicable United States law so as to establish eligibility for VA benefits. 








ORDER

Entitlement to basic eligibility for VA benefits is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


